Citation Nr: 0015261	
Decision Date: 06/09/00    Archive Date: 06/15/00

DOCKET NO.  96-01 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for prostatitis.

2.  Entitlement to service connection for pneumothorax.

3.  Entitlement to service connection for a gastrointestinal 
disorder.

4.  Entitlement to a disability evaluation in excess of 20 
percent for herniated nucleus pulposus of the cervical spine 
at C5-6.   

5.  Entitlement to a disability evaluation in excess of 10 
percent for back strain of the dorsal spine.  

6.  Entitlement to a disability evaluation in excess of 10 
percent for migraine headaches.  

7.  Entitlement to a disability evaluation in excess of 30 
percent for maxillary sinusitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran had active service from January 1981 to January 
1984 and from April 1987 to March 1993.  He had Persian Gulf 
service from February 11, 1991 to March 17, 1991.  He was 
awarded a Combat Medical Badge.  The veteran's military 
occupation specialty was medical specialist.   

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in March 1994 and 
January 1995 from the Phoenix, Arizona, Department of 
Veterans Affairs (VA), Regional Office (RO) that denied 
entitlement to service connection for prostatitis, 
pneumothorax and a gastrointestinal disorder, as well as 
entitlement to increased evaluations for the service-
connected cervical spine disability, dorsal spine disability, 
migraine headaches and sinusitis.    

Review of the record reveals that the veteran failed to 
report to a hearing before the Board in May 1999.  

The Board notes that in a January 1998 rating decision, the 
RO denied entitlement to service connection for depression, 
diarrhea, body aches, pain related to a prostate condition, 
seizures, and a skin rash due to an undiagnosed illness.  The 
veteran was notified of this rating decision and to the 
Board's knowledge, did not file a timely appeal.  
Consequently, this matter is not before the Board for 
appellate review.  However, the matter of the veteran's 
unappealed claim of entitlement to service connection for an 
undiagnosed illness will be discussed below in the context of 
the applicability of the recent decision of the United States 
Court of Appeals for the Federal Circuit in Schroeder v. 
West, No. 99-7103 (Fed. Cir., May 18, 2000) to issues 
presented in this appeal.

The Board also notes that in a February 2000 brief, the 
veteran's representative argued that this matter should be 
remanded so that the RO could arrange the file in 
chronological order and issue another supplemental statement 
of the case which includes a complete review of the evidence 
of record.  The Board notes that a remand for this reason is 
not necessary.  It is clear from the rating decisions and 
supplemental statement of the case that the RO had reviewed 
the evidence of record prior to a determination of the 
issues.  The Board also notes that there is no requirement 
that the claims folder be in chronological order.  

The representative also argues that a remand is necessary 
because a complete copy of the local service organization's 
VA Form 646 is not associated with the claims file.  Setting 
aside the matter of whether it is the responsibility of VA or 
of the service organization to make sure that communications 
from the service department to VA are of record, the Board 
notes that a complete copy of the Form 646 is associated with 
the claims folder and has been reviewed.  Thus, a remand for 
that purpose is not necessary.  


FINDINGS OF FACT

1.  Competent medical evidence demonstrating a current 
diagnosis of prostatitis has not been presented.  

2.  Competent medical evidence demonstrating a current 
diagnosis of pneumothorax or residuals of pneumothorax has 
not been presented.  

3.  Competent medical evidence demonstrating a current 
diagnosis of a gastrointestinal disorder has not been 
presented.  

4.  The veteran's service-connected herniated nucleus pulpous 
of the cervical spine at C5-6 is principally manifested by 
tenderness to the upper cervical spine area, slight to 
moderate limitation of motion with pain, intermittent sensory 
symptoms consistent with the distribution of the diseased 
discs, mild atrophy of the left arm, decreased sensation in 
the first and second digits of the left hand, hyperesthesia 
and weakened grip of the left hand, and numbness in the left 
arm, which is productive of mild functional impairment.  

5.  The veteran's service-connected back strain of the dorsal 
spine is principally manifested by tenderness over the 
thoracic spinous process and pain on motion, without evidence 
of limitation of motion or functional impairment.  

6.  The veteran's service-connected migraine headaches are 
principally manifested by an average of one headache a month, 
without evidence of severe economic inadaptability.

7.  The veteran's service-connected maxillary sinusitis is 
principally manifested by three or more incapacitating 
episodes a year requiring prolonged antibiotic treatment or 
more than six non-incapacitating episodes a year, 
characterized by headaches, tenderness of the maxillary 
sinuses and purulent discharge, without evidence of surgery, 
chronic osteomyelitis, severe symptoms after repeated 
operations, or near constant sinusitis after repeated 
surgeries.   


CONCLUSIONS OF LAW

1.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for prostatitis.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for pneumothorax.  38 
U.S.C.A. § 5107(a) (West 1991).

3.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for a gastrointestinal 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

4.  The criteria for a disability evaluation in excess of 20 
percent for herniated nucleus pulpous of the cervical spine 
at C5-6 have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

5.  The criteria for a separate 10 percent disability 
evaluation based upon findings of mild incomplete paralysis 
of the left ulnar nerve have been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.120, 4.124a, Diagnostic Code 8516 
(1999).

6.  The criteria for a disability evaluation in excess of 10 
percent for back strain of the dorsal spine have not been 
met.  38 U.S.C.A. §§ 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5291, 5295 (1999).

7.  The criteria for a 30 percent disability evaluation for 
migraine headaches have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 (1999). 

8.  The criteria for a disability evaluation in excess of 30 
percent for maxillary sinusitis have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6513 (1996); 38 C.F.R. § 4.97, Diagnostic Code 6513 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
three claimed disabilities and increased ratings for four 
service-connected disabilities.  In the interest of clarity, 
after reviewing the applicable law and regulations, the Board 
will separately discuss the seven issues on appeal.


Pertinent Law and Regulations

Well grounded claims

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  A 
well-grounded claim is a plausible claim that is meritorious 
on its own or capable of substantiation.  See Murphy, 1 Vet. 
App. at 81.  An allegation that a disorder is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issue presented by the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 92-93 (1993).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 
44 (1992).  In Brammer, the United States Court of Appeals 
for Veterans Claims (formerly the Court of Veterans Appeals) 
(Court) stated that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability."  Brammer, 3 Vet. 
App. at 225.  The Court further stated that where the proof 
is insufficient to establish a present disability there can 
be no valid claim for service connection.  Id. 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability in the form of a 
medical diagnosis, of incurrence or aggravation of a disease 
or injury in service in the form of lay or medical evidence, 
and of a nexus between the in-service injury or disease and 
the current disability in the form of medical evidence.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Although the veteran is 
competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Evidentiary assertions accompanying a claim must be accepted 
as true for the purpose of determining whether the claim is 
well grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  King v. Brown, 5 Vet. App. 
19, 21 (1993).

In Schroeder v. West, No. 99-7103 (Fed. Cir. May 18, 2000), 
the Federal Circuit held that once a veteran has properly 
made out a well-grounded claim for a current disability as a 
result of a specific in-service occurrence or aggravation of 
a disease or injury, the VA's duty to assist pursuant to 
38 U.S.C.A. § 5107(a) attaches to the investigation of all 
possible in-service causes of that current disability, 
including those unknown to the veteran.  Schroeder, slip op. 
at 9-10.  

Service Connection

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).  

Service connection may also be granted for a disability 
initially diagnosed after service when shown to be related to 
service.  38 C.F.R. § 3.303(d) (1999).

Increased disability ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition. 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  When an unlisted 
condition is encountered it will be permissible to rate under 
a closely related disease to injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  

Additional law and regulations will be discussed where 
appropriate in connection with the specific issues on appeal.



Entitlement to service connection for prostatitis

The veteran asserts that he is entitled to service connection 
for prostatitis.  

Factual background

Service medical records indicate that in April 1988, 
prostatitis was diagnosed.  The veteran was prescribed 
Doxycycline.  

A June 1993 VA examination report indicates that examination 
of the genitourinary system was unremarkable.  

A January 1995 VA rating decision denied service connection 
for prostatitis.  

In an October 1995 statement, the veteran stated that he had 
increased pain, a burning sensation, difficulty voiding, and 
incontinence at times.   

As noted in the introduction, the claim for entitlement to 
service connection for pain related to a prostate condition 
due to an undiagnosed illness was denied by the RO in a 
January 1998 rating decision.  That issue is not currently on 
appeal.  

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

Service medical records show that prostatitis was diagnosed 
in April 1988.  Thus, there is evidence of service incurrence 
of prostatitis.  

However, the veteran has not submitted competent medical 
evidence of a current diagnosis of prostatitis.  The VA 
examinations, which are associated with the claims folder, do 
not reflect a diagnosis of prostatitis.  The June 1993 VA 
examination indicates that the genitourinary system was 
unremarkable.  

The Board notes that the veteran has indicated that he 
experiences pain and burning, and he has difficulty voiding.  
However, he has not submitted medical evidence which shows 
that he currently has prostatitis.  The Board notes that in 
Sanchez-Benitez v. West, No. 97-1948 (U.S. Vet. App. Dec. 29, 
1999), the Court held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  The Board finds that the first 
prong of the Caluza analysis has not been satisfied.

Evidence of a well grounded claim must include medical 
evidence of a current disability.  See Caluza, 7 Vet. App. at 
506.  See also Brammer, 3 Vet. App. at 225 (appellant did not 
produce any evidence that would tend to show a presently 
existing disability).  The most recent medical evidence of 
record does not show that the veteran currently has 
prostatitis.  In the absence of proof of a present disability 
there can be no valid claim.  Brammer, supra; see also 
Rabideau, supra.  

Lastly, the Board notes that it is aware of the Federal 
Circuit's holding in Schroeder v. West, No. 99-7103 (Fed. 
Cir., May 18, 2000).  However, the Board finds that the 
concerns that the Federal Circuit expressed in Schroeder are 
not applicable to the present case for the following reasons.  
In Schroeder, the appellant had filed a claim for entitlement 
to service connection for a bilateral eye disorder on a 
direct basis and as secondary to exposure to Agent Orange.  
Schroeder, slip op. at 3 and 4.  The Federal Circuit found 
that the veteran's secondary service connection claim was 
well grounded.  Slip op. at 9-10.  The Federal Circuit held 
that once a veteran has properly made out a well-grounded 
claim for a current disability as a result of a specific in-
service occurrence or aggravation of a disease or injury, the 
VA's duty to assist pursuant to 38 U.S.C.A. § 5107(a) 
attaches to the investigation of all possible in-service 
causes of that current disability, including those unknown to 
the veteran.  Id.  

However, in the present case, the veteran contends that he is 
entitled to service connection for prostatitis on a direct 
basis.  He has not advanced any other etiological theory in 
support of his claim or any other basis of entitlement for 
service connection for prostatitis at this time.  As noted 
above, the veteran had filed a claim for entitlement to 
service connection for pain related to a prostate condition 
due to an undiagnosed illness and this claim was denied by 
the RO in a January 1998 rating decision.  The veteran did 
not timely appeal this determination and this issue is not 
before the Board for appellate review.  The time period for 
filing an appeal with respect to this issue has run.  The 
issue before the Board is entitlement to service connection 
for prostatitis on a direct basis.  As discussed above, the 
Board found that the veteran has not filed a well grounded 
claim, because he has not submitted competent evidence of a 
current disability.  

In the absence of competent medical evidence of a current 
diagnosis of prostatitis, the veteran's claim is not well 
grounded.  Therefore, the claim is denied.   

Entitlement to service connection for pneumothorax

The veteran asserts that he is entitled to service connection 
for pneumothorax.  

Factual background

The veteran had active service from January 1981 to January 
1984 and from April 1987 to March 1993.  He was awarded a 
Combat Medical Badge.  The veteran's military occupation 
specialty was medical specialist.  Service records show that 
the veteran underwent a six week medical specialist course in 
1981 and an eleven week medical noncommissioned officers 
course in 1990.    

Service medical records dated in February 1982 indicate that 
the veteran sought medical treatment for bilateral lower 
chest pain.  The assessment was possible early viral 
pneumonia.  Chest X-ray examination revealed probable bullous 
cyst in the right upper lung.  An August 1983 chest X-ray 
examination was normal.  

A March 1990 service medical record reflects a diagnosis of 
atypical pneumonitis.  The veteran reported having a prior 
medical history of spontaneous pneumothorax in 1984.  
Examination revealed that the veteran did not have 
pneumothorax at that time.  A June 1991 Chest X-ray 
examination was normal.  

A June 1993 VA examination report indicates that examination 
of the respiratory system was negative.  

A September 1993 VA X-ray examination revealed that the lung 
fields were well aerated.  There was no evidence of active 
infiltration, consolidation, pneumothorax, or fluid.  The 
impression was normal chest.  

An August 1994 VA examination report indicates that the 
veteran was status post pneumothoraces in 1993.  Lung 
examination revealed that he had clear lung fields 
bilaterally, anteriorly and posteriorly with no evidence of 
rhonchi, wheezes, or rales.  The veteran did not have any 
malignant processes.  The veteran's pulmonary functions test 
report reflected a diagnosis of mild obstructive airway 
disease.  It was noted that the veteran was status post 
pneumothoraces.  

A January 1995 VA rating decision denied entitlement to 
service connection for pneumothorax.  

In an October 1995 statement, the veteran stated that in June 
1993, he sustained a collapsed lung and spontaneous 
pneumothorax.  He experienced pleuritic pain often.  

An August 1997 VA examination report indicates that the 
veteran reported that coughing and sneezing caused discomfort 
in the left chest.  He reported having a history of 
pneumothorax.  

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

The veteran asserts that he currently has pneumothorax.  He 
contends that he had a collapsed left lung and he has 
pleuritic pain often.  

The veteran has not submitted competent medical evidence that 
he currently has pneumothorax or residuals of pneumothorax.  
The medical evidence of record, including the VA examination 
reports, does not establish a diagnosis of pneumothorax or a 
residual disability due to pneumothorax.  Chest X-ray 
examination was normal.  

The Board notes that pulmonary function tests revealed mild 
obstructive airway disease.  However, there is no medical 
evidence which establishes that the mild obstructive airway 
disease is a residual of pneumothorax.  

The pulmonary function test report also notes that the 
veteran was status post pneumothoraces.  However, as 
discussed below, there are no medical records to substantiate 
this.  The Board notes that in Sanchez-Benitez, supra, the 
Court held that a diagnosis of a "history of" a certain 
disability did not demonstrate that the physician, after 
listening to the patient's lay history and performing an 
examination, made a medical judgment based on both factors, 
that the patient suffered a current condition attributed to 
the incident described in the appellant's history.  The Court 
also held that where, as here, a medical opinion is made 
based upon reliance on unsupported history furnished by the 
patient, that opinion has no probative value.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); see also Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).   

The veteran asserts that he currently has chest pain and 
discomfort due to the pneumothorax.  Although a layperson is 
competent to testify as to facts within his or her own 
observation and recollection, such as symptoms of pain, such 
person is not competent to provide probative evidence as to 
matters requiring the expertise derived from specialized 
medical training, or experience, such as matters of medical 
diagnosis.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

The Board notes that the evidence of record shows that the 
veteran was a medical specialist in service and he underwent 
approximately 17 weeks of medical training.  The Board has 
considered the opinion of the veteran.  However, although the 
evidence shows that the veteran had some medical training in 
service, there is no indication in the record that he has any 
specialized training or experience regarding the diagnosis of 
pulmonary disorders.  The Court has held that factors for 
consideration in assessing the medical competence to render 
an opinion as to medical causation include specific expertise 
in the relevant specialty and actual participation in the 
treatment.  See Black v. Brown, 10 Vet. App. 279 (1997).  The 
Board believes that the veteran's lack of special knowledge 
in pulmonary disorders is critical.  Without such specialized 
knowledge or experience, the Board finds the veteran's 
medical opinion to be of no probative value.  The Board is 
not obligated to accept the veteran's statement as competent 
medical evidence.  He has not submitted any other medical 
evidence to support this contention.  

The Board finds that the veteran is competent to testify as 
to symptoms, such as chest pain that he reportedly 
experiences.  See Caluza, supra.  However, the Board notes 
that in Sanchez-Benitez, supra, the Court held that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  As 
noted above, the medical evidence of record does not reflect 
a current diagnosis of pneumothorax or residual disability 
due to pneumothorax.  Thus, the Board finds that the first 
prong of the Caluza analysis, current disability, has not 
been satisfied.  

The veteran asserts that he had a pneumothorax in service in 
1993.  The Board does not believe that the veteran possesses 
the requisite medical expertise to diagnose pneumothorax and 
his statements to this effect are discounted.  The service 
medical records associated with the claims folder do not 
reflect a diagnosis of pneumothorax.  

In November 1993, the veteran's spouse informed the RO that 
the veteran had additional service medical records to submit, 
but he was "too busy" to submit them.  In June 1997, the RO 
contacted the veteran and asked him to provide information 
with respect to the time the pneumothorax occurred and the 
location of the medical facility where he was treated in 
service.  The veteran did not respond to this letter.  He did 
not submit any additional treatment records.  The Court in 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) stated that 
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  If 
the veteran wished to fully develop his claim, he had a 
corresponding duty to provide pertinent information to the 
RO.  The Board finds that the RO made a diligent effort to 
retrieve all of the veteran's service medical records, but to 
no avail.  

For the reasons expressed above, the Board concludes that the 
second prong of the Caluza analysis, in-service incurrence, 
has not been satisfied.  

Moreover, there is no medical nexus evidence.  The third 
Caluza prong also has not been met.

The Board notes that it is aware of the Federal Circuit's 
holding in Schroeder v. West, No. 99-7103 (Fed. Cir., May 18, 
2000).  However, the Board finds that the concerns that the 
Federal Circuit expressed in Schroeder are not applicable to 
the present case.  In the present case, the veteran contends 
that he is entitled to service connection for pneumothorax on 
a direct basis.  He has not advanced any other etiological 
theory in support of his claim or any other basis of 
entitlement for service connection for pneumothorax at this 
time.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  For the reasons expressed 
above, the claim is not well grounded and is accordingly 
denied.   

Entitlement to service connection for a gastrointestinal 
disorder 

Factual Background

Service medical records dated in December 1982 and June 1983 
reflect diagnoses of gastroenteritis.  A May 1991 service 
medical record reflects a diagnosis of enteritis, 
undetermined etiology.  A June 1991 service medical record 
reflects a diagnosis of gastritis.  A November 1991 service 
medical record reflects a diagnosis of gastroenteritis.   

A June 1993 VA examination report indicates that the veteran 
reported having abdominal cramping after being in Saudi 
Arabia and that he lost 20 pounds.  Examination of the 
digestive system was normal.  The examiner reviewed the 
veteran's medical records from the service.  The diagnosis 
was abdominal discomfort and weight loss.  The examiner 
indicated that the veteran had a normal examination; however 
these symptoms were bothersome and would require further 
gastrointestinal evaluation.  

An August 1993 VA stomach and intestine examination reports 
indicate that the veteran reported that he was eating well, 
more than previously, and he was less physically active and 
he was losing a little weight.  The diagnosis was diarrhea; 
weight loss of unclear etiology, possible malabsorption.  The 
examiner noted that the veteran continued to have a slight 
weight loss in face of increased dietary intake and decreased 
physical activity.  He was referred to the gastrointestinal 
clinic for further diagnosis and treatment.  

In a January 1995 VA rating decision, the RO denied the 
veteran's claim for service connection for a gastrointestinal 
disorder.  

In an October 1995 statement, the veteran asserted that his 
weight went up and down.  He stated that he had a "gastric" 
problem with severe abdominal cramps with every bowel 
movement.  

In December 1997, the veteran failed to report to a VA 
examination which was scheduled for the purpose of evaluating 
disorders related to southwest Asia service.  

In a January 1998 VA rating decision, the RO denied the 
veteran's claim for service connection for diarrhea due to an 
undiagnosed illness.  As noted above, that issue is not 
currently on appeal.  

Analysis

As discussed above, in order for a claim to be well grounded, 
there must be competent evidence of a current disability (a 
medical diagnosis); of incurrence or aggravation of a disease 
or injury in service (lay or medical evidence); and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498 (1995).

Service medical records reflect diagnoses of gastroenteritis, 
enteritis, and gastritis.  Thus, there is evidence of service 
incurrence of a gastrointestinal disorder.  

However, the veteran has not submitted competent medical 
evidence of a current diagnosis of a gastrointestinal 
disorder.  The VA examinations reports do not reflect a 
diagnosis of a chronic gastrointestinal disability.  The most 
recent VA examination reports indicate that the examination 
of the veteran's gastrointestinal system was normal.    

The Board finds that the medical evidence of record does not 
establish that the veteran currently has a gastrointestinal 
disorder.  Evidence of a well grounded claim must include 
medical evidence of a current disability.  See Caluza, supra; 
see also Brammer, supra.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer, 
supra; see also Rabideau, supra.  

Lastly, the Board notes that it is aware of the Federal 
Circuit's holding in Schroeder v. West, No. 99-7103 (Fed. 
Cir., May 18, 2000).  However, the Board finds that the 
concerns that the Federal Circuit expressed in Schroeder are 
not applicable to the present case for the following reasons.  
In Schroeder, the appellant had filed a claim for entitlement 
to service connection for a bilateral eye disorder on a 
direct basis and as secondary to exposure to Agent Orange.  
Schroeder, slip op. at 3 and 4.  The Federal Circuit found 
that the veteran's secondary service connection claim was 
well grounded.  Slip op. at 9-10.  The Federal Circuit held 
that once a veteran has properly made out a well-grounded 
claim for a current disability as a result of a specific in-
service occurrence or aggravation of a disease or injury, the 
VA's duty to assist pursuant to 38 U.S.C.A. § 5107(a) 
attaches to the investigation of all possible in-service 
causes of that current disability, including those unknown to 
the veteran.  Id. 

In the present case, the veteran contends that he is entitled 
to service connection for gastrointestinal disorder on a 
direct basis.  He has not advanced any other etiological 
theory in support of his claim or any other basis of 
entitlement for service connection for gastrointestinal 
disorder at this time.  As noted above, the veteran also 
filed a claim for entitlement to service connection for 
diarrhea due to an undiagnosed illness.  That claim was 
denied by the RO in a January 1998 rating decision.  The 
veteran did not timely appeal this determination and this 
issue is not before the Board for appellate review.  The time 
period for filing an appeal with respect to this issue has 
run.  The issue before the Board is entitlement to service 
connection for a gastrointestinal disorder on a direct basis.  
As discussed above, the Board found that the veteran has not 
filed a well grounded claim as to that issue, because he has 
not submitted competent evidence of a current disability.  

In the absence of competent medical evidence of a diagnosis 
of a gastrointestinal disorder, the veteran's claim is not 
well grounded.  Therefore, the claim is denied.   

Additional matters

When a claim is not well grounded, the VA does not have a 
duty to assist the claimant in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).  However, the VA may be obligated 
to advise the claimant of the evidence needed to complete the 
application.  In Robinette v. Brown, 8 Vet. App. 69 (1995), 
the Court stated that if a claimant alleged the existence of 
medical evidence that, if true, would have made the claim 
plausible, the VA would be under a duty to advise him to 
submit such evidence to complete the application for 
benefits.  The Court has also held, however, that the 
obligation exists only in the limited circumstances where the 
veteran has referenced other known and existing evidence.  
Epps v. Brown, 9 Vet. App. 341, 344 (1996).

The Board notes that in November 1993, the veteran's spouse 
indicated that the veteran had additional service medical 
records which reflected treatment for pneumothorax to submit.  
However, the veteran has failed to submit those records to 
the VA.  The veteran's spouse indicated that the veteran was 
too busy to submit the medical records.  The veteran has also 
failed to respond to the RO's request for private medical 
records reflecting treatment of the claimed disabilities.  
The Board emphasizes that VA's duty to assist the veteran in 
developing the facts and evidence pertinent to his claim is 
not a one-way street, meaning that he cannot sit passively by 
when requested to submit evidence or report for examination.  
"If a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  It was incumbent 
on the veteran to provide the RO with any evidence which 
supported his claim, including the additional service medical 
records.  He has failed to do so.  Thus, the veteran's 
failure to provide the requested information and evidence has 
resulted in the absence of one of the essential elements of 
his claim for service connection for pneumothorax.    

The Board is not on notice of the existence of any other 
possible evidence that exists that, if true, would make the 
veteran's claims for service connection for prostatitis, 
pneumothorax, or gastrointestinal disorder plausible.  This 
decision serves to inform the veteran of the kind of evidence 
that would be necessary to make his claim well grounded.  By 
this decision, the Board informs the veteran that in order to 
make his claims for service connection well grounded, he will 
need, at the very least, to submit competent medical evidence 
of a current diagnosis of prostatitis, pneumothorax, and a 
gastrointestinal disorder.  

Entitlement to an increased evaluation for herniated nucleus 
pulpous of the cervical spine at C5-6

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for herniated nucleus 
pulpous of the cervical spine at C5-6 is well grounded within 
the meaning of the statutes and judicial construction.  See 
38 U.S.C.A. § 5107(a) (West 1991).  When a veteran is awarded 
service connection for a disability and appeals the RO's 
initial rating determination, the claim continues to be well 
grounded as long as the claim remains open and the rating 
schedule provides for a higher rating.  See Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995). 

Since the claim of entitlement to an increased evaluation for 
service-connected cervical spine disability is well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
veteran has been provided with VA examinations in June 1993, 
August 1993, September 1993, August 1994, January 1995, and 
July 1997 and a full opportunity to present evidence and 
argument in support of this claim.  As such, the Board finds 
that all facts that are relevant to this issue have been 
properly developed

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence of record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Pertinent Law and Regulations

The veteran's service-connected herniated nucleus pulpous of 
the cervical spine at C5-6 is currently rated as 20 percent 
disabling pursuant to Diagnostic Code 5293, intervertebral 
disc syndrome.  Under this diagnosis code, a noncompensable 
evaluation is assigned for postoperative and cured 
intervertebral disc syndrome.  A 10 percent evaluation is 
assigned for mild intervertebral disc syndrome.  A 20 percent 
evaluation is assigned for intervertebral disc syndrome which 
is moderate with recurring attacks.  A 40 percent rating is 
warranted when the intervertebral disc syndrome is severely 
disabling with recurring attacks and intermittent relief.  A 
60 percent evaluation is assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, Diagnostic Code 
5293 (1999).  

The words "moderate" and "severe" are not defined in the VA 
Schedule.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just".  38 C.F.R. § 4.6 (1999).  
It should also be noted that use of terminology such as 
"moderate" by VA examiners or other physicians, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1999). 

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  38 
C.F.R. 4.14 (1999); see Esteban v. Brown, 6 Vet. App. 259 
(1994).  The critical inquiry in making such a determination 
is whether any of the symptomatology is duplicative of or 
overlapping; the appellant is entitled to a combined rating 
where the symptomatology is distinct and separate.  Esteban, 
6 Vet. App. at 262.  In Bierman v. Brown, 6 Vet. App. 125, 
129-132 (1994), Court found that the provisions of Diagnostic 
Code 5293 do not expressly prohibit a separate neurological 
rating from being assigned in situations in which such a 
rating is warranted.  The Court suggested that manifestations 
of neurological symptomatology of a lower extremity which are 
distinct from low back symptoms (that is, neither duplicative 
nor overlapping) could be rated under a Diagnostic Code 
different from Diagnostic Code 5293 without violating the VA 
anti-pyramiding regulation, 38 C.F.R. § 4.14. 

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (1999) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1999).  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  A precedent opinion of the General Counsel 
of the Secretary of VA, VAOPGCPREC 36-97 (December 12, 1997), 
held that Diagnostic Code 5293 involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae. 

Under the provisions of Diagnostic Code 5290, limitation of 
motion of the cervical spine, a 30 percent evaluation is 
warranted for severe limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (1999).  A 20 
percent evaluation is warranted for moderate limitation of 
motion and a 10 percent evaluation is warranted for slight 
limitation of motion.  Id.

Under Diagnostic Code 8516, paralysis of the ulnar nerve, for 
a major extremity, a 10 percent rating is assigned for mild, 
incomplete paralysis; a 30 percent rating is assigned for 
moderate incomplete paralysis; a 40 percent rating is 
assigned for severe, incomplete paralysis; and a 60 percent 
rating is assigned for complete paralysis with the "griffin 
claw" deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace and thenar 
and hypothenar eminence with loss of extension of the ring 
and little fingers where the fingers cannot be spread (or 
reverse), the thumb cannot be adducted and the flexion of the 
wrist is weakened.  38 C.F.R. § 4.124a, Diagnostic Code 8516.  

The term "incomplete paralysis" indicates impairment of 
function of a degree substantially less than the type of 
picture for complete paralysis given for each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or, at most, the moderate 
degree.  38 C.F.R. § 4.124a.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  The maximum rating 
which may be assigned for neuritis not characterized by 
organic changes will be that for moderate, incomplete 
paralysis.  38 C.F.R. § 4.123 (1999).  Peripheral neuralgia, 
characterized usually by a dull and intermittent pain, of 
typical distribution so as to identify the nerve, is to be 
rated on the same scale, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124 (1999). 

Factual Background

Service medical records show that in June 1991, the veteran 
sought treatment for upper thoracic and neck pain.  He stated 
that he had injured his upper thoracic spine and neck in 
February in combat.  He also reported that he injured his 
neck in an auto accident in April.  A Magnetic Resonance 
Imaging (MRI) revealed a bulge/herniated nucleus pulpous at 
C5-6 to the left midline with mild ventral effacement of the 
thecal sac and cervical straightening with mild reversal of 
lordosis at C5-6.  In June 1992, the veteran was treated for 
neck pain.  He reported having periods of right arm numbness 
and weakness.  He reported having back problems for 18 months 
due to trauma in Desert Storm.  There was pain with palpation 
over C-2 and T-2 areas.  

A June 1993 VA examination report indicates that the veteran 
reported having trauma to the neck and upper back.  His 
medications were Motrin and Naprosyn.  Examination revealed 
that the veteran's posture and gait were normal.  The 
diagnosis, in pertinent part, was cervical and thoracic spine 
injury. 

A June 1993 VA compensation and pension examination report 
indicates that in service, the veteran had a hatch of his 
tank slam down on his neck and back.  The hatch hit him in 
the shoulder and knocked him down into the tank.  He lost 
consciousness and when he came to, he had a severe back ache.  
The veteran currently had weakness in the left and right 
upper arm.  This progressed to the point where he noted 
atrophy of the left arm musculature and he dropped things 
such as cups from his hands.  He was left handed.  He had 
pain on a daily basis at the top of the cervical spine and 
over toward the left shoulder posteriorly.  He had numbness 
in the first and second digits of the left hand.

Examination revealed mild atrophy of the left arm musculature 
as compared to the right.  He had weakness graded 4/10 
bilaterally of the hands and upper arm.  He had decreased 
sensation in the first and second digits on the left as 
compared to the other hand or other digits.  No fixed 
deformity was present.  Musculature of the back was normal.  
Forward flexion caused pain.  Backward extension and lateral 
rotation to the left and right caused pain.  The pain 
occurred within 5 degrees of range of motion.  There was 
objective evidence of pain with the veteran wincing with 
these motions.  The examiner reviewed the veteran's service 
records, including the MRI's of the spine.  The diagnosis was 
trauma to the cervical and thoracic spine, weakness in the 
left and right hands, and pain in the left cervical spine and 
neck.  The examiner stated that the veteran had a traumatic 
injury which left him with neurologic involvement and 
weakness.  The examiner stated that the problem was 
progressing, according to the veteran.  Neurologic evaluation 
was recommended for this problem.

An August 1993 VA examination report indicates that the 
veteran complained of neck and upper thoracic pain.  He had 
no complaints referable to the low back.  Examination 
revealed that the veteran was well developed.  He was in no 
acute distress and he walked with a normal gait.  Examination 
of the neck revealed some decrease of the normal lordosis.  
There was tenderness over the spinous process of the neck.  
There was muscle spasm in the cervical paravertebral muscle 
group.  Range of motion of the neck was completely normal, 
but was associated with complaints of some pain.  Strength in 
the left upper extremity was only fair compared to normal on 
the right side.  No gross atrophy was noted.  Examination of 
the shoulders revealed no abnormalities in range of motion or 
strength nor were any neurological deficits noted.  The deep 
tendon reflexes were 2+ bilaterally.  Hypesthesia was noted 
in the left hand on the ring and little fingers and over the 
posterior metacarpal area.  Strength in the hand was only 
fair compared to the opposite side.  

The impression was spondylosis cervical spine with bulging 
disks C5-6, manifested by complaints of recurrent pain, 
tenderness and involvement of the left ulnar nerve, 
manifested by hypesthesias, weakness, pain and MRI evidence 
of bulging of the cervical disks.  The examiner indicated 
that although this veteran did have gross signs of nerve 
involvement of the left ulnar nerve, the examiner did not 
believe that this was sufficiently severe to require an 
exploration of the L4-5 disk.  It was noted that the veteran 
could function fairly well with some weakness in the dominant 
left hand.  

A September 1993 VA spine examination report indicates that 
the veteran had no tumors or lesions of the spinal cord.  He 
did not have total or partial impairment.  He was not 
incontinent of bladder or bowels.  

A September 1993 VA neurological examination report reveals 
that the veteran reported having chronic pain in the cervical 
and thoracic spine and in the left shoulder.  The pain 
occurred with exertion.  He had numbness down his left arm 
into the medial two fingers.  Motor examination revealed 
normal bulk and tone with 5/5 strength, bilaterally.  Sensory 
examination was normal.  There was tenderness to palpation of 
the upper cervical area.  He had a normal gait.  The 
diagnosis was cervical and thoracic injury with residual 
radicular pain and sensory symptoms (intermittently), normal 
examination with pain to palpation in the area of reported 
disc disease, and sensory symptom consistent with the 
distribution of the disc/vertebra disease.   

An August 1994 VA examination report reveals that the veteran 
had a history of chronic back pain.  He did not have any 
functional impairment of the peripheral or autonomic nervous 
system.  

A January 1995 VA rating decision granted service connection 
for herniated nucleus pulposus of the cervical spine at C5-6.  
A 20 percent evaluation was assigned effective March 26, 
1993.  

In an October 1995 statement, the veteran stated that he had 
chronic neck pain and limited range of motion with increased 
pain, numbness, and tingling in the upper extremities.  His 
neck was painful to touch.  He walked with a stiff neck most 
of the time.  The veteran stated that his symptoms were 
getting more intense and caused limited work.  

A July 1997 VA neurological examination report indicates that 
the examiner reviewed the veteran's claims folder.  The 
veteran reported having neck pain since the February 1991 
injury.  He developed neck pain and interscapular pain since 
the injury.  His left arm has become progressively weak and 
smaller over the past years.  The examiner noted that the 
reason for the weakness was uncertain.  The veteran was 
unable to lift more than 20 pounds without pain.  He could 
not do heavy machine work.  He could not lift anything such 
as a patient.  He could not do phlebotomy work where he had 
to lean over a patient.  His subjective complaints included 
pain in his neck and interscapular region. 

Examination revealed that the range of motion of the neck was 
rotation to about 70 degrees to either side.  Lateral flexion 
was to 30 degrees to the right and 20 degrees to the left, 
which was less than the normal 45 degrees.  There was some 
atrophy or lack of use for the left arm.  Motor examination 
revealed no distinct weakness though, at times, the grip was 
less on the left side.  Tone was normal.  The veteran was 
able to stand on toes and heels.  The veteran walked 
normally.  His lower back flexed to about 80 degrees.  
Straight leg raising was not done.  Reflexes were absent 
upper, 1+ knees, and absent ankles.  There was slight 
decrease to pin prick in the left hand.  The examiner could 
not detail finger sensitivity.  Coordination was normal.  
There was no sign of tremor.

The impression, in pertinent part, was cervical and upper 
thoracic pain secondary to an acceleration type injury with 
history of C5-6 abnormalities and atrophy of the left arm 
muscles, cause uncertain.  

A July 1997 VA examination report reveals that the veteran 
currently took Naprosyn and Soma, and occasionally took 
Percocet for his orthopedic disabilities.  He worked part-
time, 28 to 30 hours a week, in collections.  The examiner 
reviewed the claims folder and the medical file.  It was 
noted that the veteran has had pain since the injury in 
service.  The veteran noted weakness in the left arm and 
described a giving way when he lifted something.  There was 
pain first, therefore not true weakness.  He had daily pain 
in the neck which was constant, mostly dull, and occasionally 
sharp.    

Examination of the cervical spine revealed tenderness in the 
midline neck posteriorly, and slight tenderness in the right 
and left paraspinal musculature.  Deep tendon reflexes were 
active and symmetric.  Sensory exam was entirely normal in 
both upper extremities.  Capillary circulation to fingers of 
both hands was normal.  There was no muscle spasm about neck 
or shoulder girdle regions.  There were no definite postural 
abnormalities noted in the cervical region.  Grip on the 
right was normal.  There was giveaway weakness with grip on 
the left due to complaints of discomfort in the back of the 
upper left arm.  Active range of motion of the cervical spine 
was flexion to 45 degrees, extension to 45 degrees, right 
lateral rotation to 65 degrees, and left lateral rotation to 
70 degrees, side bending right and left to 25 degrees.  There 
were some complaints of pain at the terminal degrees of all 
motions.

The examiner indicated that while the veteran had 
symptomatology of discomfort in the cervical spine region, 
there were no objective findings which would sustain the 
diagnosis of herniated nucleus pulpous of cervical spine at 
C5- 6.  The examiner indicated that there was no apparent 
neurologic sequelae from any possible herniated nucleus 
pulposus at that level that may have been seen on a previous 
investigative X-ray or other examination.  Functional 
limitation with respect to pain was considered mild.

A July 1997 VA X-ray examination of the cervical spine 
revealed cervical lordosis preserved for C1 to C4.  There was 
disc space narrowing anteriorly at C5-C6 and C6-C7.  There 
was mild vertebral scoliosis of the spinous processes at C5, 
C6, and C7.  

A report of nerve conduction studies and electromyography 
(EMG) of the left upper extremity, which was performed in 
July 1997, indicates that the results were essentially 
normal.  The left median and ulnar nerve conduction 
velocities and motor units latencies were normal.  The left 
sensory distal latencies of the median, ulnar, and radial 
nerves were normal.  The EMG showed bilateral increased 
polyphasia, fewer units, and lower amplitudes, all non 
localizing.  There was no definite myopathy or denervation.  
The examiner noted that they suspected a generalized 
condition with electrical residuals and/or early systemic 
disease.  

Analysis

The veteran's service-connected herniated nucleus pulposus of 
the cervical spine at C5-6 is currently rated as 20 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5293 for 
intervertebral disc syndrome.  The service-connected cervical 
spine disability is rated by analogy under Diagnostic Code 
5293.  See 38 C.F.R. § 4.20.  The Board notes that the 
provisions of Diagnostic Code 5293 appear to be lumbar spine 
specific.  However, the veteran's cervical spine disability 
is closely related to the intervertebral disc disease 
described in Diagnostic Code 5293 and therefore, it is 
permissible to rate the service-connected disorder under this 
diagnostic code.  See 38 C.F.R. §§ 4.20, 4.21.  

Rating under Diagnostic Code 5293

In applying the law to the existing facts, the Board finds 
the preponderance of the evidence is against a disability 
evaluation in excess of 20 percent under Diagnostic Code 
5293, as the objective medical evidence does not demonstrate 
that the veteran has an intervertebral disc syndrome which is 
severe with recurring attacks and intermittent relief or 
which is pronounced with persistent symptoms with little 
intermittent relief.  The medical evidence shows that veteran 
has intermittent sensory symptoms consistent with disc 
disease.  The medical evidence indicates that such symptoms 
were intermittent.  For example, upon VA examination in 
August 1997, the examiner found no apparent neurological 
sequela from a herniated nucleus pulposus.  The veteran's 
cervical spine disability was characterized as mild.  

The Board concludes that a 20 percent evaluation is 
appropriate for the service-connected herniated nucleus 
pulposus of the cervical spine at C5-6 under Diagnostic Code 
5293, and a disability evaluation in excess of 20 percent is 
not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293.  The 
Board finds that the preponderance of the objective medical 
evidence of record is against finding that the veteran's 
cervical spine disability is manifested by a severe 
disability with recurring attacks and intermittent relief or 
a pronounced disability with persistent symptoms and little 
intermittent relief so as to warrant a disability rating in 
excess of 20 percent under Diagnostic Code 5293.

Potential application of other diagnostic codes

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board has considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board has considered as an alternative whether a 
disability rating higher than the 20 percent assigned under 
38 C.F.R. § 4.71a, Diagnostic Code 5293 would be warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290.  See 
Schafrath, 1 Vet. App. at 592-593.  For a higher disability 
to be assigned under Diagnostic Code 5290, the evidence of 
record must show severe limitation of motion of the cervical 
spine.  The evidence of record indicates that the limitation 
of motion of the cervical spine more closely approximates 
slight to moderate limitation.  An August 1993 VA examination 
indicates that range of motion of the cervical spine was 
normal.  There was pain with motion.  In July 1997, range of 
motion of the cervical spine was rotation to 70 degrees, 
lateral flexion to 30 degrees to the right and 20 degrees to 
the left (normal 45 degrees).  An August 1997 VA examination 
report indicates that range of motion of the veteran's neck 
was flexion to 45 degrees, extension to 45 degrees, right 
lateral rotation to 65 degrees, left lateral rotation to 70 
degrees, and side bending to 25 degrees.  The examiner 
characterized the disability as mild.  The Board finds that 
the limitation of motion of the cervical spine is slight to 
moderate, and a 30 percent evaluation under Diagnostic Code 
5290 is not warranted, since there is no evidence of severe 
limitation of motion of the cervical spine.  Thus, an 
alternative evaluation under this code would not afford the 
veteran a higher rating. 

In an effort to afford the veteran the highest possible 
evaluation, the Board has examined all other diagnostic codes 
pertinent to the cervical spine.  There was no evidence of a 
fracture of the vertebra of the cervical spine or ankylosis 
of the cervical spine.  Consequently, Diagnostic Codes 5285 
and 5289 are not for application. 

The Board finds that the veteran's cervical spine disability 
is more consistent with the application of Diagnostic Code 
5293, and that diagnostic code is the most appropriate.  As 
indicated above, the veteran's disability is manifested 
principally by a bulge/herniated nucleus pulposus at C5-6, 
with intermittent sensory symptoms in the distribution of the 
diseased discs.  The Board finds that the veteran's service-
connected cervical spine disability is properly evaluated 
under Diagnostic Code 5293, and has not identified a 
diagnostic code which is more appropriate, see Butts v. 
Brown, 5 Vet. App. 532, 538 (1993); Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995), and the veteran has not suggested the 
use of another diagnostic code.

DeLuca considerations

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
is assigned a 20 percent evaluation under Diagnostic Code 
5293.  This diagnostic code contemplates limitation of 
motion.  

The medical evidence of record does not demonstrate any 
additional significant functional loss to warrant an 
increased evaluation based on 38 C.F.R. §§ 4.40 and 4.45.  
The separate evaluations of 20 percent under Diagnostic Code 
5293 and 10 percent under Diagnostic Code 8516 currently 
assigned to the veteran's disability specifically contemplate 
limitation of motion with pain, decreased sensation in the 
left hand, mild atrophy of the left arm, and decreased grip 
strength of the left hand.  38 C.F.R. 38 C.F.R. §§ 4.71a, 
4.124a, Diagnostic Codes 5293, 8516.  As noted above, the 
medical evidence shows the veteran's functional limitation 
due to the pain was described as mild.  Thus, the Board finds 
that the veteran's cervical spine disability does not 
manifest additional functional impairment due to pain on use 
so as to warrant the assignment of an additional disability 
rating under the provisions of 38 C.F.R. §§ 4.40 and 4.45.     



Esteban considerations

Specifically, the Board has considered whether a separate 
disability rating would be appropriate for neurological 
findings appropriate to the site of the diseased disc under 
the diagnostic codes pertinent to rating neurological 
disorders.  See Esteban and Bierman, supra. 

After reviewing the record, the Board finds that a separate 
disability rating is warranted under Diagnostic Code 8516, 
paralysis of the ulnar nerve, because the medical evidence of 
record shows additional neurological deficiency of the left 
upper extremity due to the cervical spine disability.  A June 
1993 VA examination report indicates that the veteran had 
mild atrophy of the left arm musculature.  The examiner 
indicated that the cervical spine injury caused neurologic 
involvement and weakness.  The August 1993 VA examination 
report indicates that the veteran had gross signs of nerve 
involvement of the left ulnar nerve.  These findings included 
hyperesthesia in the ring and little fingers of the left 
hand, numbness in the left arm, and weakness of the left 
grip.  Strength of the left upper extremity was fair.  It was 
noted that the veteran could function fairly well despite 
weakness in the left hand.  The July 1997 VA neurological 
examination report indicates that the veteran reported that 
his left arm had progressively become weak and smaller over 
the years.  Examination revealed atrophy of the left arm.  
The grip on the left was less than the right.  There was a 
slight decrease to pinprick in the left hand.  The Board 
notes that the veteran is left hand dominant.  The veteran's 
functional limitation with respect to pain was characterized 
as mild.  

The Board finds that the veteran has additional neurological 
deficiency, which is distinct from his cervical spine 
symptomatology, so as to warrant a separate disability rating 
under Diagnostic Code 8615.  See Esteban and Bierman, supra.  
Overall, the Board concludes that the symptomatology more 
nearly approximates the criteria for a 10 percent disability 
evaluation under Diagnostic Code 8516, as the medical 
evidence establishes that the veteran has mild disability due 
to the incomplete paralysis of the ulnar nerve.  Thus, a 
separate 10 percent rating is warranted under Diagnostic Code 
8516, in addition to the 20 percent rating under Diagnostic 
Code 5293.  

For the reasons expressed above , the Board finds that the 
assignment of a separate 10 disability rating under 
Diagnostic Code 8615 would not violate the VA anti-pyramiding 
regulation, 38 C.F.R. § 4.14.  See Bierman, 6 Vet. App. at 
129-132; see also Esteban, 6 Vet. App. at 262. 

The Board finds that the preponderance of the evidence is 
against a disability evaluation in excess of 10 percent under 
Diagnostic Code 8516.  There is no medical evidence of 
moderate or severe incomplete paralysis of the ulnar nerve of 
the left upper extremity.  For the reasons discussed above, 
the Board finds that the left ulnar nerve disorder is 
productive of mild disability.  There is no evidence of 
complete paralysis of the ulnar nerve.  There is no evidence 
of griffin claw deformity or limitation of motion of the ring 
or little fingers or thumb of the left hand.  There is no 
evidence of limitation of motion of the left wrist.  Thus, 
the Board concludes that the preponderance of the evidence is 
against a disability evaluation in excess of 10 percent under 
Diagnostic Code 8516.  38 C.F.R. § 4.124a, Diagnostic Code 
8516.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  In this case, the Board believes 
that the evidence discussed above allows for the assignment 
of a 10 percent disability rating for the upper extremity 
neurological disability effective from March 26, 1993, the 
day after the veteran's separation from service.   

The Board has also considered whether a separate disability 
rating is warranted under 38 C.F.R. § 4.71a, Diagnostic Code 
5290, which pertains to limitation of motion.  However, as 
noted above, a precedent opinion of the General Counsel held 
that Diagnostic Code 5293 involves loss of range of motion 
because the nerve defects and resulting pain associated with 
injury to the sciatic nerve may cause limitation of motion of 
the cervical, thoracic, or lumbar vertebrae.  The Board is 
bound by this opinion under 38 U.S.C.A. § 7104(c) (West 
1991).  Thus, evaluation of such symptomatology under 
Diagnostic Code 5290 in addition to evaluation under 
Diagnostic Code 5293 would clearly constitute pyramiding, 
compensating the veteran for identical manifestations under 
different diagnoses.  38 C.F.R. § 4.14; see Esteban, 6 Vet. 
App. at 261-62.

Conclusion

In summary, separate disability evaluations of 20 percent for 
the service-connected herniated nucleus pulposus of the 
cervical spine at C5-6 under Diagnostic Code 5293 and 10 
percent under Diagnostic Code 8516 based upon findings of 
incomplete paralysis of the ulnar nerve are warranted, 
subject to the governing regulations applicable to the 
payment of monetary benefits.  To this extent, the benefits 
sought on appeal are granted.

Entitlement to an increased evaluation for back strain of the 
dorsal spine

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for the back strain of 
the dorsal spine is well grounded within the meaning of the 
statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a veteran is awarded service 
connection for a disability and appeals the RO's initial 
rating determination, the claim continues to be well grounded 
as long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash, supra.  

Since the claim of entitlement to an increased evaluation for 
service-connected dorsal spine disability is well grounded, 
the VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
veteran has been provided with VA examinations, in July 1993, 
August 1993, and July 1997, and a full opportunity to present 
evidence and argument in support of this claim.  As such, the 
Board finds that all facts that are relevant to this issue 
have been properly developed

Pertinent Law and Regulations

Under the provisions of Diagnostic Code 5291, limitation of 
motion of the dorsal spine, a 10 percent evaluation is 
warranted for moderate or severe limitation of motion of the 
dorsal spine.  38 C.F.R. § 4.71a, Diagnostic Code 5291 
(1999).  

Under Diagnostic Code 5295, lumbosacral strain, a 
noncompensable evaluation is assigned for lumbosacral strain 
with slight subjective symptoms only.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295.  A 10 percent evaluation is assigned 
for lumbosacral strain with characteristic pain on motion, 
and a 20 percent evaluation is assigned for lumbosacral 
strain with muscle spasm on extreme forward bending, loss of 
lateral spine motion, unilateral, in the standing position.  
Id.  A 40 percent evaluation is assigned for severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, positive Goldthwait's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (1999).

The terms "thoracic spine" and "dorsal spine" are synonymous.  
See Reiber v. Brown, 7 Vet. App. 513, 515 (1995) [citing 
WEBSTER'S MEDICAL DESK DICTIONARY 715 (1986).]. 



Factual Background

Service medical records show that in June 1991, the veteran 
sought treatment for upper thoracic and neck pain.  He stated 
that he had injured his upper thoracic and neck in February 
in combat.  MRI revealed mild thoracic kyphosis.  The 
vertebral body and disc space height were well maintained.  
No effacement was present in the thecal sac throughout the 
thoracic spine.  An October 1991 service medical record 
reflects an assessment of acute thoracic back pain.  
Examination revealed tenderness at T8-9.  Bed rest was 
ordered.  A March 1992 service medical record reflects a 
diagnosis of possible upper back strain.  The veteran had 
full range of motion with pain when twisting torso.  There 
was pain to palpation of the T-2 area.  In June 1992, the 
veteran sought treatment for thoracic back pain.  
 
A June 1993 VA examination report indicates that examination 
revealed no fixed deformities.  Musculature of the back was 
normal.  There was pain with motion.  The pain occurred 
within 5 degrees of range of motion.  There was objective 
evidence of pain with the veteran wincing with these motions.  
The diagnosis, in pertinent part, was trauma to the cervical 
and thoracic spine and weakness in the left and right hands.   

A June 1993 VA examination report indicates that the veteran 
reported having trauma to the neck and upper back in service.  
He took Motrin and Naprosyn.  Examination revealed that the 
veteran's posture and gait were normal.  The diagnosis, in 
pertinent part, was cervical spine and thoracic spine injury. 

An August 1993 VA examination report indicates that the 
veteran reported having upper thoracic pain.  He had no 
complaints referable to the low back.  Examination revealed 
that the veteran was well developed.  He had a normal gait.  
There was tenderness over the upper thoracic spinous process.  
No muscle spasm was noted in the thoracic region.  No gross 
atrophy was noted.  

In a January 1995 rating decision, service connection was 
granted for back strain of the dorsal spine.  A 
noncompensable disability evaluation was assigned effective 
March 26, 1993.  

A July 1997 VA neurological examination report indicates that 
the examiner reviewed the veteran's claims folder before the 
veteran was seen.  Examination revealed some atrophy or lack 
of use for the left arm.  Motor examination revealed no 
distinct weakness; at times the grip was less on the left 
side.  Tone was normal.  The veteran was able to stand on 
toes and heels.  He walked normal with Romberg test negative.  
His lower back flexed to about 80 degrees.  Coordination was 
normal.  The impression, in pertinent part, was upper 
thoracic pain secondary to an acceleration type injury with 
history of C5-6 abnormalities and atrophy of the left arm 
muscles, cause uncertain.  

A July 1997 VA X-ray examination revealed minimal spondylosis 
in the mid to upper thoracic spine, anteriorly.  There was a 
minimal Schmorl's node formation at the inferior plate of the 
lower thoracic vertebra, approximately T-10.   

A July 1997 VA examination report indicates that the 
veteran's medications included Naprosyn, Soma, and 
occasionally Percocet.  He worked part-time, 28 to 30 hours a 
week, in collections.  The veteran's claims folder and 
medical file were reviewed.  The veteran reported having 
upper thoracic back pain since service.  He reported having 
weakness in the left arm and described a giving way when he 
lifted something.  He had daily discomfort in the thoracic 
spine and shoulder blades; the discomfort would come and go 
and it was a dull ache.  

Examination revealed that deep tendon reflexes were active 
and symmetric.  Sensory examination was entirely normal in 
both upper extremities.  There was no muscle spasm about neck 
or shoulder girdle regions.  There were no definite postural 
abnormalities noted in the thoracic spine region.  The 
veteran's gait was normal.  He was able to walk on heels and 
toes.  There was some tenderness, right greater than left, in 
the upper half of the paraspinal thoracic musculature.  There 
was no tenderness over trapezius/supraspinatus right or left, 
and no tenderness about either shoulder blade.  There was no 
muscle spasm thoracic spine.  There was no winging of the 
shoulder blades right or left on active testing.  No atrophy 
was noted.

Active range of motion of the thoracolumbar spine was flexion 
to 70 degrees, extension to 25 degrees, side bending right 
and left to 25 degrees, with some complaints of pain at the 
terminal degrees of motion.  The pain was mostly in the upper 
third to upper half of thoracic spine region.  The examiner 
indicated that no limitation of motion the thoracic spine was 
noted objectively.  The examiner stated that the objective 
examination itself was within normal limits and, on that 
basis, the veteran had no functional impairment.

In a January 1998 rating decision, the RO assigned a 10 
percent rating to the back strain of the dorsal spine 
effective March 26, 1993.  

Analysis

In this case, the veteran's back strain of the dorsal spine 
is currently rated as 10 percent disabling under Diagnostic 
Codes 5291, limitation of motion of the dorsal spine, or in 
the alternative, as 10 percent disabling under Diagnostic 
Code 5295, lumbosacral strain.  

A 10 percent evaluation is the highest schedular rating under 
Diagnostic Code 5291, limitation of motion of the dorsal 
spine.  Thus, a higher disability evaluation under this 
diagnostic code is not possible.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5291.   

The veteran's dorsal spine disability may also be rated, in 
the alternative, under Diagnostic Code 5295, lumbosacral 
strain.  The Board notes that the provisions of Diagnostic 
Code 5295 appear to be lumbar spine specific.  However, the 
veteran's dorsal spine disability is closely related to the 
lumbosacral strain described in Diagnostic Code 5295 and 
therefore, it is permissible to rate the service-connected 
disability under this diagnostic code.  See 38 C.F.R. 
§§ 4.20, 4.21.  

In applying the law to the existing facts, the record does 
demonstrate the requisite objective manifestations for a 
disability evaluation in excess of 10 percent under 
Diagnostic Code 5295.  The medical evidence of record 
establishes that the veteran has a back disability with 
characteristic pain on motion of the dorsal spine.  There was 
no evidence of limitation of motion due to the pain.  There 
is no evidence of muscle spasm on extreme forward bending, 
loss of lateral spine motion in the standing position, or 
listing of the whole spine to the opposite side with positive 
Goldthwait's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space or abnormal mobility with forced motion.  The VA 
examination reports indicate that the veteran has full range 
of motion of the dorsal spine and that he had no functional 
impairment due to the dorsal spine disability.   

Consequently, the Board finds that a 10 percent evaluation is 
appropriate under Diagnostic Code 5295, and a disability 
evaluation in excess of 10 percent is not warranted.  

The Board has considered all potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, and finds no provision 
upon which to assign a higher rating.  See Schafrath, 1 Vet. 
App. 589.  The Board has explored the possibility of rating 
the veteran's disability under a different diagnostic code.  
See Butts, supra.  There is no evidence of a fracture of the 
vertebra of the dorsal spine.  Thus, Diagnostic Code 5285 is 
not for application.  There was no evidence of ankylosis of 
the dorsal spine.  Consequently, Diagnostic Code 5289 is not 
for application.  

The Board finds that the veteran's back strain of the dorsal 
spine is more consistent with the application of Diagnostic 
Code 5291.  As indicated above, the veteran's disability is 
manifested principally by pain on motion.  The evidence of 
record does not reflect a diagnosis of strain of the dorsal 
spine after service separation.  Thus, the Board finds that 
the veteran's service-connected back strain of the dorsal 
spine is properly evaluated under Diagnostic Code 5291, 
instead of Diagnostic Code 5295, lumbosacral strain. See 
Butts, supra; Tedeschi, supra.  

Where a diagnostic code is predicated on loss of motion, VA 
must also consider 38 C.F.R. § 4.40, regarding functional 
loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, 
fatigability, incoordination, or pain on movement of a joint.  
DeLuca, 8 Vet. App. at 204-207.  As noted above, the veteran 
is assigned a 10 percent evaluation under Diagnostic Code 
5291.  In Johnston v. Brown, 10 Vet. App. 80, 85 (1997), the 
Court determined that if a claimant is already receiving the 
maximum disability rating available based on symptomatology 
that includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
In the instant case, the veteran is now in receipt of a 10  
percent rating, the maximum allowable rating available under 
Diagnostic Code 5291 for limitation of motion of the dorsal 
spine.  As such, the aforementioned provisions of 38 C.F.R. § 
4.40 and § 4.45 are not for consideration.  See Johnston, 10 
Vet. App. at 85.

The Board notes as a final matter that there is no evidence 
of record that the veteran's service-connected back strain of 
the dorsal spine was more severe at any time since March 26, 
1993.  Accordingly a staged rating under Fenderson is not 
warranted.

In summary, a disability evaluation in excess of 10 percent 
for the service-connected back strain of the dorsal spine is 
not warranted, for the reasons and bases described above.  
The Board concludes that the preponderance of the evidence is 
against the veteran's claim for a disability evaluation in 
excess of 10 percent for the service-connected dorsal spine 
disability.  The benefit sought on appeal is accordingly 
denied.

Entitlement to a disability evaluation in excess of 10 
percent for migraine headaches

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for migraine headaches 
is well grounded within the meaning of the statutes and 
judicial construction.  See 38 U.S.C.A. § 5107(a) (West 
1991); See Shipwash, supra.  

Since the claim of entitlement to an increased evaluation for 
migraine headaches is well grounded, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his claim.  38 U.S.C.A. § 5107(a).  The veteran has been 
provided with VA examinations in June 1993, August 1993, 
September 1993, August 1994, July 1997, and August 1997, and 
a full opportunity to present evidence and argument in 
support of this claim.  As such, the Board finds that all 
facts that are relevant to this issue have been properly 
developed

Pertinent law and regulations

The RO assigned a 10 percent disability evaluation to the 
veteran's migraine headaches under the provisions of 
Diagnostic Code 8100, migraine headaches.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (1999).  Under this diagnostic 
code, migraine headache disorders with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrants a 50 percent 
evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8100.  
Migraine headache disorders with characteristic prostrating 
attacks occurring on an average once a month over last 
several months warrants a 30 percent evaluation.  Id.  
Migraine headaches with characteristic prostrating attacks 
averaging one in 2 months over last several months warrants a 
10 percent evaluation.  Id.  Migraine headaches with less 
frequent attacks warrants a noncompensable evaluation.  
38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999). 

Factual Background

Service medical records indicate that in August 1990, 
vascular headache was diagnosed.  Spinal headaches were 
diagnosed in August and September 1990.  In December 1990, 
probable migraine headache was diagnosed.  In January 1992, 
migraine headache was diagnosed.  The headache lasted two 
days.  

A June 1993 VA examination report indicates that the veteran 
complained of migraine headaches.  He reported having 10 
headaches a month.  They were severe and incapacitating.  The 
veteran indicated that he has been told that they were 
migraines.  He has tried multiple medications for the 
headaches which did not seem to help.  The headaches were 
very disabling and bothersome when they occurred.  His 
current medications included Motrin and Naprosyn.

Examination revealed that the veteran's head, neck and face 
were normal.  Examination of the nervous system was normal.  
The examiner indicated that he had an opportunity to review 
the veteran's medical record from the service.  The 
diagnosis, in pertinent part, was migraine headaches.  The 
examiner indicated that the veteran required a neurological 
evaluation for this problem, which was frequent and caused 
significant discomfort.  

A September 1993 VA neurological examination report indicates 
that the veteran reported that he had a history of headaches 
since 1987.  He stated that he had photophobia and a 
throbbing on the side of the head.  He had the headaches once 
a month; the headaches resolved in three to eight hours.  The 
veteran needed to leave work if the headaches occurred.  The 
diagnosis, in pertinent part, was migraine headache, one time 
a month, which caused him to leave work and go to bed for the 
day.  

An August 1994 VA examination report indicates that the 
veteran had a history of migraine headaches.  He reported 
that he has never had any head injury, has never been treated 
for any malignant processes of the central nervous system.  
Examination of the cranial nerves II - XII was within normal 
limits.  The veteran did not have any functional impairment 
of the peripheral or autonomic nervous system, nor did he 
have any psychiatric ailments.  He was able to manage his own 
affairs.  The diagnosis was migraine headaches.

A January 1995 rating decision granted service connection for 
migraine headaches, and a zero percent disability evaluation 
was assigned effective March 26, 1993.  

In an October 1995 statement, the veteran stated that the 
migraine headaches increased to 4 to 5 times a month.  He 
stated that the headaches totally inhibited his work, induced 
vomiting, and light sensitivity.  He stated that his work 
performance was greatly affected.   
 
A July 1997 VA neurological examination report indicates that 
the examiner reviewed the veteran's claims folder before the 
veteran was seen.  It was noted that the veteran developed 
headaches which antedated the time of his Desert Storm 
experience.  Headaches at that time were described with light 
sensitivity, flashes of light, and tunnel vision.  Headaches 
started occipital and worked to the frontal region.  The 
headaches prior to Desert Storm were about five per year, 
treated with bed rest and Compazine; they never impaired his 
work.  Following the Desert Storm experience and the February 
of 1991 injury, his headaches have been 12 per year.  The 
veteran was not able to work at all with the headaches.  The 
headaches lasted up to one a day.  The veteran has lost one 
job due to headaches.  The veteran's headaches continued at 
that time to be motion sensitive.  He could not move during a 
headache.  He reported that he may have three headaches a 
month or he may go two months without a headache.  The 
headaches were clearly worse since the injury of February of 
1991.  The impression, in pertinent part, was headaches, 
migraine type, chronic and increased since the injury of 
February 1991.  

An August 1997 VA examination report indicates that the 
veteran worked part-time, 28 to 30 hours a week, in the 
collection business.  He reported having a history of 
headaches starting in 1990, which now occurred 2 to 3 times a 
month, but then can go for about 2 months without one.  The 
headaches could last for up to a whole day.  

A January 1998 rating decision assigned a 10 percent rating 
to the migraine headaches effective March 26, 1993. 

Analysis

The Board initially finds that the veteran's service-
connected migraine headaches is well grounded and is properly 
evaluated under the rating criteria for migraine pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8100.  The Board has not 
identified a diagnostic code which is more appropriate, see 
Butts v. Brown, 5 Vet. App. 532, 538 (1993); Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995), and the veteran has not 
suggested the use of another diagnostic code.

In applying the law to the existing facts, the record 
establishes that a 30 percent evaluation under Diagnostic 
Code 8100 is warranted.  The medical evidence shows that the 
criteria for a 30 percent rating require that attacks occur 
"on average" once a month over a series of months.  The 
probative and persuasive evidence of record establishes that 
the veteran's migraine headaches occurred, on the average, 
once a month.  The September 1993 VA examination report 
reflects a diagnosis of migraine headaches, one time a month, 
which caused him to leave work and go to bed for the day.  
The July 1997 VA examination report indicates that the 
veteran reported having 12 headaches a year.  He stated that 
he may have three headaches a month and then go for two 
months without having a headache. 

In light of the medical evidence, the Board further concludes 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for migraine headaches.  
In order for a 50 percent evaluation to be assigned, the 
evidence must show that the migraine headache disorder causes 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  The evidence 
shows that the veteran has prostrating attacks once a month 
and the veteran was prostrated for one day.  The veteran has 
stated that he had from 4 to 10 headaches a month.  However, 
he did not establish that such attacks were completely 
prostrating and prolonged.  There is no evidence that the 
headache disorder causes severe economic inadaptability.  The 
evidence of record shows that the veteran is currently 
employed part-time, so he is able to work despite the 
headache disorder.   

The Board concludes that overall, the veteran's 
symptomatology and the frequency of the headaches more 
closely approximate the criteria for a 30 percent evaluation 
under Diagnostic Code 8100.  See 38 C.F.R. § 4.7.  Thus, the 
Board finds that a 30 disability evaluation is warranted for 
the veteran's migraine headaches under Diagnostic Code 8100.  
38 C.F.R. § 4.124a, Diagnostic Code 8100.  

In summary, a 30 percent disability evaluation is warranted 
for the migraine headaches disorder, for the reasons and 
bases described above.  The evidence supports the veteran's 
claim for an increased rating for the service-connected 
migraine headaches.  The benefit sought on appeal is 
accordingly granted.  

As a final matter, the Board finds that the evidence 
discussed above allows for the assignment of the 30 percent 
evaluation under Diagnostic Code 8100 for the service-
connected migraine headaches effective from March 26, 1993, 
the day after the veteran's separation from service.  See 
Fenderson, supra.  

Entitlement to a disability evaluation in excess of 30 
percent of maxillary sinusitis

Initial matters

Initially, the Board concludes that the veteran's claim of 
entitlement to an increased evaluation for maxillary 
sinusitis is well grounded within the meaning of the statutes 
and judicial construction.  See 38 U.S.C.A. § 5107(a) (West 
1991); see Shipwash, supra.    

Since the claim of entitlement to an increased evaluation for 
the maxillary sinusitis is well grounded, the VA has a duty 
to assist the veteran in the development of facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a).  The veteran has been 
provided with VA examinations in June 1993, August 1994, July 
1997 and February 1998, and a full opportunity to present 
evidence and argument in support of this claim.  The Board 
finds that all facts that are relevant to this issue have 
been properly developed.



Pertinent law and regulations

During the pendency of this appeal, the rating criteria for 
sinusitis were changed effective October 7, 1996.  61 Fed. 
Reg. 46720 (1996) (codified at 38 C.F.R. § 4.97).  Where a 
law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant generally applies.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312 (1991).  In the January 1998 and March 1998 
rating decisions, the RO considered the veteran's claim under 
both the new regulations and the old regulations.  The RO 
appropriately evaluated the medical evidence applying both 
the old criteria and the new criteria.  

Prior to October 7, 1996, under the general rating formula 
for sinusitis set forth in the Schedule, a 50 percent rating 
is warranted for sinusitis, postoperative, following radical 
operation, with chronic osteomyelitis requiring repeated 
curettage, or severe symptoms after repeated operations.  A 
30 percent rating is warranted for severe sinusitis with 
frequently incapacitating recurrences, severe and frequent 
headaches, purulent discharge or crusting reflecting 
purulence.  A 10 percent rating is warranted for moderate 
sinusitis with discharge or crusting or scabbing, infrequent 
headaches.  A noncompensable evaluation is warranted for X-
ray manifestations only and mild or occasional symptoms.  
38 C.F.R. § 4.97, Diagnostic Code 6513 (1996).

Under the revised regulations, effective October 7, 1996, a 
50 percent rating is warranted for sinusitis following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A 30 percent evaluation is warranted for 
sinusitis with three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting. A 10 percent rating 
is warranted for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A noncompensable 
evaluation is assigned for sinusitis that is detected by X-
ray only.  An incapacitating episode of sinusitis means one 
that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Diagnostic Code 6513. 

Factual Background

Service medical records show that the veteran had multiple 
episodes of sinusitis in service since 1982.  In January 
1991, maxillary sinusitis was diagnosed.  Augmentin was 
prescribed.  The service medical records did not show that 
the veteran underwent sinus surgery.   

A June 1993 VA examination report indicates that the veteran 
complained of sinusitis.  He stated that he had chronic sinus 
running and he took multiple medications.  His medications 
were Motrin and Naprosyn.  Examination revealed that the 
veteran's head, neck and face were normal.  Nose and sinuses 
were normal.  The mouth and throat were normal.  Ears and 
eyes were normal.  The examiner indicated that he had an 
opportunity to review the veteran's medical record from the 
service.  The diagnosis, in pertinent part, was sinusitis.  
it was noted that the veteran had sinus drainage as mentioned 
above.   

An August 1993 VA examination report reflects a diagnosis of 
history of chronic recurrent sinusitis, no sinusitis today, 
and deviated septum, mild, with 30 percent of the airway 
obstructed.  The veteran reported that he had about six 
attacks of sinusitis per year, with a duration of about one 
week.  He treated the sinusitis with nasal spray, 
antibiotics, and decongestant.  He reported having a sinus 
irrigation once.  He had no other surgery.  Sinus X-ray 
examination was normal.  

An August 1994 VA Ear, Nose and Throat (ENT) examination 
report indicates that the veteran developed attacks of acute 
sinusitis, occurring about six times per year up to the 
present time.  They were characterized by pain in both 
cheeks.  He also had associated nasal obstruction on the left 
side.  He often sought treatment for the acute attacks of 
sinusitis; he was usually given antibiotics, antihistamines, 
pain medicine and decongestants.  Once they performed a sinus 
irrigation but no other surgery was ever performed.  He also 
had a full allergy work-up and this showed an allergic 
reaction to dust and mite.  Objective findings revealed a 
completely normal intranasal examination except for a 
deviated septum to the left side causing a mild obstruction 
on that side with about 30 percent airway obstruction.  Sinus 
X-ray examinations were taken on August 1993; they showed no 
abnormality.  The diagnosis was history of chronic recurrent 
sinusitis; no sinusitis today; deviated nasal septum, mild, 
with 30 percent airway obstruction on the left side.

A January 1995 VA rating decision granted service connection 
for sinusitis and a noncompensable rating was assigned 
effective March 26, 1993.  

A July 1997 VA neurological examination report indicates the 
veteran reported having chronic sinusitis many times per year 
both before and after his Desert Storm experience.  
Examination revealed that the mouth was normal with no sign 
of any lesions.  The left maxillary sinus was tender.  

A July 1997 VA examination report indicates that the veteran 
complained of recurrent sinus disease for approximately 15 
years.  He felt pain in his cheeks.  His upper dentition felt 
sore when he had these episodes.  The veteran stated that any 
running nose or cold will start it off.  He had the following 
symptoms: pressure, fever, headaches, and brown foul-smelling 
discharge.  He also had nosebleeds.  When symptoms started, 
he went to a physician and he was treated usually with 
Vancenase and antibiotics, which helped.  It usually took a 
week to go away.  The veteran stated that he had decreased 
taste and decreased airway, especially on the left side.  The 
problem varied with the area of the country in which the 
veteran was living.  For instance, in some parts of the 
country, he experienced more allergic symptoms, which would 
start off the sinus infection.  The veteran reported that he 
had a deviated septum on the left side; the veteran noted 
that most of the time, he could not breathe through the left 
side.  The veteran stated that he had a history of allergy, 
and was skin tested positive for several items.  He did not 
have a history of nasal fractures or facial fractures.  There 
was no previous history of a CT scan of the sinuses.  

Examination revealed that the veteran had a moderate-sized 
dorsal nasal hump.  The nasal airway was moderate.  The 
veteran had a moderately large septal spur on the left side 
occluded approximately 30 percent of his airway on the left 
side.  The right side of the nasal septum was convex and he 
had a more mild occlusion of his airway.  There was no 
evidence of nasal polyps.  The diagnosis was chronic sinus 
disease with allergic rhinitis, and nasal septal deformity on 
the left, partially obstructing his airway.  It was noted 
that the veteran would probably benefit from a septoplasty to 
increase his airway, which they could perform if necessary.

A January 1998 VA rating decision assigned a 10 percent 
rating for the maxillary sinusitis.  

A February 1998 VA examination report indicates that the 
veteran reported that he had frequent and recurrent sinusitis 
since his first year in the service in 1981.  The veteran 
stated that he has had repeated courses of antibiotics and 
antral irrigations while in the Army.  He indicated that at 
one point, he was going to have sinus surgery, but the 
surgery was postponed and never done.  The veteran indicated 
that he has had up to seven or more acute symptoms of 
sinusitis each year.  His symptoms resolved usually after two 
weeks on antibiotics.  The veteran stated that while he had 
these infections, he suffered from facial headaches, colored 
rhinorrhea, and a foul smell in his nose as well as foul 
breath.  The veteran stated that he also developed a fever 
and bronchitis with each infection.  He lost approximately 1-
1/2 months of work each year due to these recurrent sinus 
infections.

Examination of the veteran's nose showed a mild septal 
deviation with spurs.  The mucosa appeared essentially normal 
with normal turbinates and normal inferior, middle, and 
superior meatuses.  There were no gross purulence or polyps 
on nasal examination.  Examination of the mouth and 
oropharynx were essentially normal.  The tonsils were present 
but hypertrophic bilaterally.  Examination of the neck was 
normal.  The veteran had a CT scan of the nasal sinuses in 
the coronal plane in February 1998, which showed thickening 
of the mucosal lining of the maxillary sinuses bilaterally.  
There was also thickening of the linings and partial 
opacification of the ethmoid sinuses more so on the right 
than the left.  There was minimal involvement of the mucosa 
of the sphenoid and frontal sinuses.

The diagnosis was chronic sinusitis involving all sinuses, 
minimal involvement of the frontal and sphenoid sinuses, 
based upon history and CT scan.  It was recommended that the 
veteran be considered for nasal septoplasty and functional 
endoscopic sinus surgery if he would like this surgery 
performed.  It was likely, without surgery, that the veteran 
would continue to suffer recurrent and frequent bouts of 
acute or chronic sinusitis.

A February 1998 VA allergy examination report reflects a 
diagnosis of recurrent infectious sinus disease.  He reported 
that he had about six episodes a year.  It was noted that the 
veteran's nasal and sinus symptoms were non-allergic.  

A March 1998 VA rating decision assigned a 30 percent rating 
to the maxillary sinusitis effective March 26, 1993.  

Analysis

The Board initially finds that the veteran's service-
connected maxillary sinusitis is properly evaluated under the 
rating criteria for chronic maxillary sinusitis pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6513.  The Board has not 
identified a diagnostic code which is more appropriate, see 
Butts, supra; Tedeschi; supra, and the veteran has not 
suggested the use of another diagnostic code.

Discussion of the provisions of Diagnostic Code 6513 
effective prior to October 7, 1996

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for 
the assignment of a disability evaluation in excess of 30 
percent for maxillary sinusitis under the former provisions 
of Diagnostic Code 6513.  The medical evidence of record does 
not establish that the veteran had had radical operations for 
the sinusitis with osteomyelitis requiring repeated curettage 
or severe symptoms after repeated operations.  The evidence 
does establish that the veteran has severe sinusitis with 
frequently incapacitating recurrences, headaches, and 
purulent discharge.   

The Board therefore finds that the symptomatology which is 
necessary for disability rating higher than 30 percent under 
the former provisions of Diagnostic Code 6513 is not present 
and that the veteran is appropriately rated at the 30 percent 
level. 

Discussion of the provisions of Diagnostic Code 6513 
effective from October 71, 1996

In applying the law to the existing facts, the record does 
not demonstrate the requisite objective manifestations for a 
rating greater than 30 percent for maxillary sinusitis under 
the revised provisions of Diagnostic Code 6513.  

The evidence of record does not establish that the veteran 
had sinusitis following radical surgery with chronic 
osteomyelitis, or near constant sinusitis after repeated 
surgeries.  The veteran did not undergo radical surgery or 
repeated surgeries for the sinusitis.  The evidence of record 
indicates that in July 1997 and February 1998, surgery was 
recommended.  However, there is no evidence of record which 
shows that the veteran underwent the surgery as of this date. 

The Board therefore finds that the symptomatology which is 
necessary for disability rating higher than 30 percent under 
the revised provisions of Diagnostic Code 6513 is not present 
and that the veteran is appropriately rated at the 30 percent 
level. 

In summary, a disability evaluation in excess of 30 percent 
is not warranted for the service-connected maxillary 
sinusitis, for the reasons and bases described above.  The 
preponderance of the evidence is against the veteran's claim 
for a disability evaluation in excess of 30 percent for the 
service-connected sinusitis.  The benefit sought on appeal is 
accordingly denied.

The Board notes as a final matter that there is no medical 
evidence of record to the effect that the veteran's service-
connected maxillary sinusitis was more severe at any time 
since March 26, 1993.  Accordingly, a staged rating under 
Fenderson is not warranted.










CONTINUED ON NEXT PAGE




ORDER

Entitlement to service connection for prostatitis is denied.

Entitlement to service connection for pneumothorax is denied.  

Entitlement to service connection for gastrointestinal 
disorder is denied.   

Entitlement to an increased evaluation for herniated nucleus 
pulposus of the cervical spine C5-6 is denied.

Entitlement to a separate disability rating of 10 percent for 
a neurological disability of the left upper extremity is 
granted, subject to controlling regulations affecting the 
payment of monetary awards.

Entitlement to an increased evaluation for back strain of the 
dorsal spine is denied.  

Entitlement to an increased evaluation of 30 percent for 
migraine headaches is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.

Entitlement to an increased evaluation for maxillary 
sinusitis is denied.  





		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

